

115 HCON 57 IH: Expressing the sense of Congress that a museum should be established and operated in Washington, DC, for the purpose of memorializing the victims of communist regimes, educating Americans and foreign visitors about the ideology of communism and its history, and encouraging visitors to meet the challenges of the human rights abuses presented by communist regimes today.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 57IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Ross submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that a museum should be established and operated in Washington,
			 DC, for the purpose of memorializing the victims of communist regimes,
			 educating Americans and foreign visitors about the ideology of communism
			 and its history, and encouraging visitors to meet the challenges of the
			 human rights abuses presented by communist regimes today.
	
 Whereas knowledge of communism is critical to understanding and meeting the challenges of today and developing a vision for our future;
 Whereas the recognition of victims of communism is woefully lacking and communism’s history is misunderstood in our Nation’s culture;
 Whereas the Victims of Communism Memorial Foundation intends to acquire underutilized Federal property for the creation of a museum that will—
 (1)profile the lives of the victims of communism throughout history; (2)explore the experiences of individuals who currently live in nations ruled by Communist Parties;
 (3)celebrate the role of dissidents who stood up to communism; (4)educate visitors about the national, ethnic, and religious traditions that were suppressed by communist regimes; and
 (5)foster learning at the museum and throughout the United States; Whereas the museum will be supported by numerous ethnic and human rights’ organizations and private individuals;
 Whereas this year is the centennial anniversary of the 1917 Bolshevik Revolution, which will be commemorated by government institutions with special projects and events all over the world;
 Whereas the people of the United States do not have a comprehensive and accurate picture of communist history;
 Whereas the museum would attract visitors across the globe; Whereas no Federal appropriations are being sought to provide funding for the design, construction, or operation of the museum or for its exhibitions or components; and
 Whereas the museum will benefit all people: Now, therefore, be it  That it is the sense of Congress—
 (1)that the past, present, and future atrocities committed by totalitarian regimes under the banner of communism should be recognized and condemned;
 (2)that the past, present, and future contributions of dissidents in the fight against communist oppression should be recognized and celebrated; and
 (3)that Federal agencies and other Federal institutions should support the establishment of a prospective museum to memorialize the victims of communism by—
 (A)providing operational support for the acquisition of underutilized Federal property for the museum in Washington, DC; and
 (B)supporting the museum and its objectives in all other respects. 